Citation Nr: 0604282	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. 1151 for left 
upper extremity ulnar neuropathy (claimed as secondary to 
surgery performed by VA medical personnel).

2.  Entitlement to an evaluation in excess of 30 percent for 
deformity of left ankle marked, secondary to comminuted 
fracture of the lower one-third of the tibia with metallic 
internal fixation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and F.H. (his daughter)


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In 2003, the veteran and his 
daughter testified before a Decision Review Officer (DRO) at 
the RO.  He failed to appear for a hearing before a Veterans 
Law Judge in June 2005, and his request for a hearing before 
the Board is considered withdrawn in the absence of a showing 
of good cause for his failure to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Compensation pursuant to 38 U.S.C.A. § 1151

The veteran seeks compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for left upper extremity ulnar 
neuropathy as a result of treatment received from a 
Department of Veterans Affairs medical facility.

The Board notes that the veteran underwent coronary artery 
bypass on May 14, 2001.  In June 2001, the veteran complained 
of pain in right forearm and fingers "that comes and goes."  
In July 2001, the veteran complained of pain in left hand and 
left arm "that comes and goes" and a tingling sensation 
since bypass surgery.  In September 2001, his primary 
complaint continued to be numbness in his left hand and 4-5 
fingers with decreased grip strength.  A February 2003 
medical record indicates that the veteran experienced pain, 
numbness and weakness following coronary artery bypass 
surgery most compatible with post-median sternotomy 
plexopathy, theorized to be the result of unnoticed fracture 
of the first rib while opening the chest.   

It is the Board's opinion that a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to determine whether 
or not the veteran suffers from an additional disability 
caused by some fault on VA's part in furnishing surgical 
treatment or from an event not reasonably foreseeable.

Increased Rating for Left Ankle Disability

Although the veteran was afforded a VA examination in 
conjunction with his claim of entitlement to an evaluation in 
excess of 30 percent for a left ankle disability in October 
2001, this examination is not adequate for appellate 
purposes.  There is no indication that the veteran's claims 
file was reviewed.  As such, all available evidence was not 
considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  Further, the Board notes that the examiner did 
not adequately address additional functional loss due to 
pain, weakness, excessive fatigability, etc. DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board, therefore, concludes that an additional VA 
examination is needed to provide an accurate picture of the 
claimed disability at issue on appeal.  38 C.F.R. §§ 3.326, 
3.327.



Duty to Notify and Assist

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  A 
review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Although letters were sent to him in 2001, neither letter 
discussed what evidence is needed to substantiate either of 
these claims.  Therefore, it is apparent that the Board must 
remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claims has been obtained.  

The veteran is currently receiving disability benefits from 
the Social Security Administration (SSA).  VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Requests for the 
veteran's Social Security Administration records were sent in 
July 2003 and August 2004; however, no reply was received.  
It is the Board's opinion that these records should be 
obtained or a negative reply received.  This is required by 
law.
  
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to these claims 
that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Obtain copies of medical records from 
the VA Flint Outpatient Clinic and the VA 
Medical Center in Ann Arbor from December 
2001 to the present. All necessary 
follow-up efforts must be made to obtain 
the records until it is clear from the 
responses received that further requests 
would be futile.

4.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
to ascertain the status of all 
disabilities that may have resulted from 
the May 2001 open heart surgery. All 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses. The claims file and a copy of 
this remand should be made available to 
the physician designated to examine the 
veteran. A comprehensive clinical history 
should be obtained.

Based on the clinical evidence, the 
examiner should express an opinion, with 
complete rationale, as to whether the 
veteran now experiences additional 
disability due to the surgery and whether 
any such additional disability was 
proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA, or was proximately 
caused by an event not reasonably 
foreseeable.

5.  After obtaining the above evidence, 
to the extent available,  schedule the 
veteran for an appropriate VA examination 
to ascertain the severity of his service-
connected left ankle disability. The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

6.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

